I wish	 to 	congratulate Mr. Tijjani Muhammad-Bande on his assumption of the responsibility to steer the work of the General Assembly at its seventy-fourth session. I assure him of Sierra Leone’s full support during his tenure. I also applaud Her Excellency Ms. Maria Fernanda Espinosa Garces of Ecuador for the effective manner in which she conducted the previous session. I also commend the Secretary-General, Mr. Antonio Guterres, for his overall dedication and commitment to the work of the Organization, including his efforts to advance the urgent need to address climate change.
We commit to our prayers memories of the late President Robert Mugabe of Zimbabwe. He was a dedicated pan-Africanist whose pursuit of African integration, cooperation and solidarity shall forever remain in our minds and hearts.
The theme of the current session, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, builds on the commitments we have made over the years. Those issues are at the heart of the 2030 Agenda for Sustainable Development. We therefore commend the timely choice of a theme that resonates with the aspirations of the people whom we all represent.
Sierra Leone supports the principle of collective engagement in both the prevention and settlement of conflicts and disputes, as well as the Secretary-General’s reform agenda in sustaining peace in all its facets, including efforts to reform peacekeeping. As a troop- and police-contributing country, Sierra Leone’s active participation in peacekeeping operations demonstrates our firm commitment to the promotion and maintenance of international peace and security. Let me reiterate our firm commitment to continuing to contribute our fair share in maintaining world peace.
The need for Security Council reform is urgent and imperative. Our historic pledge to the early reform of the Security Council as an essential element of our overall effort to reform the United Nations must be upheld and implemented without further delay. The legitimacy and effectiveness of the Security Council’s decisions and the relevance of the United Nations as a whole will continue to be questioned if urgent action is not taken to make the Council more broadly representative. Africa remains the only region without representation in the permanent category of the Security Council, and is also underrepresented in the non-permanent category.
In that context, Africa’s demand for two permanent seats with all the rights and prerogatives of current members, including the right of the veto, as well as two additional non-permanent seats, is a matter of common justice. Africa should have the right to an equal say in decision-making on issues pertaining to international peace and security. The long-standing injustice and imbalance perpetrated by the current configuration of the Security Council should be of grave concern to us all and ought to be addressed now.
As the Coordinator of the African Union Committee of Ten Heads of State and Government, which seeks the reform of the Security Council, we are convinced that such reform should address the long-standing injustice and imbalance of the current configuration of the Security Council. We believe that the prevailing geopolitical realities make a compelling case for a comprehensive reform of the Security Council in order to bring about equitable geographic representation. Africa’s patience is being tested. We therefore urge the Assembly to collectively support our urgent call for Africa’s representation on the Security Council, as espoused in the Ezulwini Consensus and Sirte Declaration.
We pursue peace as a public common good, and we have played an important role in securing peace as a stand-alone goal of the 2030 Agenda. There is a strong case to be made for the voices of billions of people living in conflict-affected countries to be heard in the highest global decision-making forum, in particular with regard to the Group of Seven Plus countries. Sierra Leone has always pursued country-led peace and resilience through national dialogue and reconciliation. We recently concluded a broad-based national consultative conference, Bintumani-III, during which a nationally representative body resolved to establish a permanent and independent national commission for peace and cohesion. We did so mindful that peaceful coexistence and inclusive governance are prerequisites for our development.
Development and poverty eradication must be well planned, inclusive and sustainable and must transition our nation out of fragility. To that end, Sierra Leone has partnered with United Nations agencies and development partners to better understand the dynamics and severity of poverty and map out possible approaches to eradicating poverty, in line with Sustainable Development Goal (SDG) 1. That culminated with the production of a national multidimensional poverty index, a report on multidimensional child poverty and Sierra Leone’s population policy, all with a view to ensuring effective measuring and monitoring capabilities.
The aspirations of Sierra Leoneans are reflected in a detailed and costed five-year medium-term national development plan, entitled Education for Development. The plan, which was aligned with the 2030 Agenda for Sustainable Development and the African Union’s Agenda 2063, is based on an inclusive national consultative process. It ensures that people are at the centre of, and own, our national development trajectory.
Eradicating poverty can be achieved only when we develop and improve our own greatest national resource — the people. Skilled, healthy and productive human beings represent the pathway to global success and prosperity. As a nation, we see human capital as a critical enabler for achieving the SDGs. My Government has therefore allocated 21 per cent of the national budget to education. Consequently, pre-primary to secondary school education is free, irrespective of gender, ability or ethnicity, and we now have 2 million children enrolled in school.
We have expanded opportunities in education for girls by creating safe spaces in schools, while campaigning vigorously against early marriage and sexual and gender-based violence. Girls admitted to study science, technology, engineering and mathematics disciplines in college are guaranteed scholarships. Technical and vocational education centres are now accessible to more Sierra Leonean girls and young people. We are also investing in more school infrastructure, transportation, sanitation and health, and nutrition and retention programmes.
We are restructuring and redesigning our education system to deliver quality education that meets the needs of inclusive and sustainable national and private-sector development. Our aim is to achieve fundamental, age-appropriate learning outcomes in literacy, computational skills and critical thinking. We invite the world to work with us. Through the directorate of science, technology and innovation, we have developed a human capital development incubator with extensive real-time data on education in Sierra Leone and other components of our human capital development flagship programme. Policy interventions and investments in education, health care and food security are increasingly informed and driven by that real-time data.
Sierra Leone continues to use the power of data to plan, make policy decisions, allocate resources, guide governance and create new possibilities for private entrepreneurship and drive human capital development. We are open to partnerships, collaboration and ideas about how to continue improving the quality of education, because we believe that our success in a global digital economy in the fourth industrial revolution is predicated on our investment in the future of our children.
Through partnerships and innovation, we have made great progress in establishing legal identity and birth registration by strengthening our national civil registration and vital statistics systems. We have also rolled out Africa’s first blockchain national digital identity platform, which will help citizens obtain access to approved institutions by digitally verifying their identities. That initiative to establish legal identity using a singular, securitized and serially numbered instrument is guided by governance, development planning, financial inclusion and human rights imperatives, among others. The same instrument can also be used to strengthen health care planning, health information systems, disease surveillance and the monitoring of public health interventions and outcomes.
The threats of inequality, lack of opportunity and exclusion of our young people still persist. Anxiety over the growing population of young people in Africa is complicated by increased poverty indicators, the exclusion of young people, the perils of migration across the Mediterranean, transnational organized crime, terrorism, violent extremism and greater national and regional security threats. Sierra Leone is addressing the youth question through financial and social inclusion programmes, skills training and farming initiatives. We are pleased to be one of the 10 countries selected by the United Nations as pilots in the recently launched United Nations Youth Strategy. We aim to collaborate across the region and with international partners and to share lessons and best practices.
Our development agenda is inclusive and affirms the critical role of women. We have ratified Security Council resolution 1325 (2000), on women and peace and security. We are addressing the inclusion of women in governance and entrepreneurship. Our actions on child marriage, rape and sexual and gender-based violence have been emphatic and uncompromising. We have passed progressive laws on sexual offences and a presidential task force directly advises the President on sexual and gender-based violence. We are also working to eliminate barriers to the inclusion of persons with disabilities.
Quality, affordable and universal health care coverage is foundational to productivity and overall well-being. That is critical for our human capital development agenda. As a nation, we cannot afford the cost of not investing in health care and universal health care coverage. We have maintained a rights-based approach to health care coverage that is aligned with SDG 3. We are focused on, and request cooperation in, reducing maternal and child mortality; preventing epidemics of tropical and communicable diseases through increased disease detection, surveillance and control; providing primary health care in accordance with the Declaration of Astana; providing first-rate, in-country medical diagnostic facilities; and strengthening capacity and resilience in the delivery of health-care services.
Through all those efforts, we are leveraging innovation and technology to support the delivery of health care. We also believe that we cannot achieve universal health coverage without delivering mental health care for all. We are rewriting mental health legislation and are committed to community-based mental health care and treatment. We aim to change attitudes towards mental health and provide affordable and integrated quality care that matches the burden of mental health conditions. We therefore welcome partnerships with a view to achieving that goal.
Our focus as a Government remains the delivery of accountable and transparent State governance through critical debates and engagement with all citizens on their rights, governance and development. We continue to work with civil society and the press as we expand democratic space. My Government has forwarded to Parliament a bill to completely repeal a 54-year-old law that criminalizes libel, which has been used by Governments in the past to imprison journalists and restrict press freedoms.
As co-Chair of the Task Force on Access to Justice, Sierra Leone strongly identifies with, and reiterates, the Secretary-General’s call for accelerated commitments to addressing gaps in the justice delivery system. We have signalled that commitment as a country by establishing a special directorate within the Ministry of Justice to monitor, evaluate and report on progress on access to justice for our most vulnerable groups. We are also using technology and innovation to digitize our court processes and thereby fast-track justice delivery for all.
We have undertaken governance reforms that foster the rule of law and public accountability. And we continue to pursue a determined fight against corruption while minimizing the waste and abuse of State resources. We are also implementing business-friendly reforms that create an ecosystem that is conducive to private capital investment and entrepreneurship in our country.
Allow me to express my country’s sincere appreciation to the Secretary-General for convening the Climate Action Summit in September. Extreme weather events increase the risk of hunger, disease, forced migration, conflict and poverty. The science is indisputable, the effects on lives and livelihoods are real and the threats to our efforts to achieve the 2030 Agenda for Sustainable Development and the Sustainable Development Goals are clear and present.
As a country, we are committed to a multilateral approach to fully implementing the Paris Agreement on Climate Change. Our medium-term national development plan provides for mitigation and adaptation strategies that include reviewing, formulating and strengthening national policy actions on environmental management and governance. We are committed to green and sustainable energy generation. With the right partnerships, the right attitude and an unflinching commitment to climate financing and continuing multilateral efforts, we can save our planet from the destructive impacts of climate change.
Allow me to conclude by encouraging us all to not lose sight of the shared responsibility we all have to ensure a peaceful and secure world for the next generation. Sierra Leone is a small nation, but it is determined to play its own part in the international system. We are committed to promoting peace and security, addressing the underlying causes of fragility and the drivers of conflict, tackling the scourge of climate change and, in turn, building resilience and achieving the 2030 Agenda. Together, we can achieve that in our lifetime.
